247 S.W.3d 102 (2008)
Elvis JOHNSON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89753.
Missouri Court of Appeals, Eastern District, Division Four.
March 11, 2008.
Kristina Starke, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Jaime Corman, Jefferson City, MO, for respondent.
Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Elvis Johnson (hereinafter, "Movant") appeals from the motion court's judgment denying his post-conviction motion pursuant to Rule 29.15 without an evidentiary hearing. Movant was convicted of one count of domestic assault in the first degree, Section 565.072 RSMo (2000). Movant was sentenced to life imprisonment. This Court affirmed Movant's conviction on appeal. State v. Johnson, 203 S.W.3d 237 (Mo.App. E.D.2006).
Movant raises two points on appeal. Movant claims the motion court clearly erred in denying his Rule 29.15 motion without an evidentiary hearing in that he received ineffective assistance of counsel when defense counsel: (1) failed to call two witnesses he claims would have provided him with a viable alibi defense; and (2) failed to call Movant as a witness and advising him not to testify.
We have reviewed the briefs of the parties and the legal file and find the motion court's decision was not clearly erroneous. Rule 29.15(k). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).